Citation Nr: 0809594	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  01-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating prior to November 28, 
2000 for service-connected osteochondritis dissecans with 
traumatic arthritis of the right ankle.

2.  Entitlement to a rating in excess of 10 percent from 
November 28, 2000 other than the period of a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
from July 29, 2003, through January 31, 2004; and in excess 
of 20 percent from February 1, 2004 for service-connected 
osteochondritis dissecans with traumatic arthritis of the 
right ankle.  

3.  Entitlement to an extension of the period of a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30 past January 31, 2004, for convalescence due to 
surgery for his service-connected right ankle disability.  

4.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).




REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, wherein the RO assigned a 10 percent disability 
rating for osteochondritis dissecans with traumatic arthritis 
of the right ankle effective November 28, 2000 and denied 
entitlement to a TDIU.

In September 2003, the Board remanded the claims for 
additional development.  

During the pending appeal, the RO increased the evaluation to 
20 percent disabling effective February 1, 2004.  However, 
that grant does not represent a total grant of benefits 
sought on appeal, therefore, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter also arises from a February 2004 rating decision 
wherein the RO denied an extension of a temporary total 
disability rating beyond January 31, 2004, for convalescence 
after surgical treatment for the veteran's service-connected 
right ankle disability.  

On February 15, 2005, the Board issued a decision which 
denied entitlement to a compensable rating prior to November 
28, 2000, a rating in excess of 10 percent prior to July 29, 
2003 and in excess of 20 percent from February 1, 2004, for 
service-connected right ankle disability.  The RO also denied 
the claim for an effective date prior to November 28, 2000 
for a 10 percent rating to include based on an assertion that 
the RO's February 1996 decision should be revised or reversed 
on the grounds of CUE and denied entitlement to a TDIU.  The 
veteran thereafter appealed the February 2005 Board decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
October 2005, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant, 
through his attorney, filed a Joint Motion for Partial 
Remand.  By an Order dated in October 2005, the Court granted 
the Joint Motion for Partial Remand and that part of the 
Board's decision that denied (1) a compensable rating prior 
to November 28, 2000 for service-connected osteochondritis 
dissecans with traumatic arthritis of the right ankle; (2) a 
rating in excess of 10 percent prior to July 29, 2003 for 
service-connected osteochondritis dissecans with traumatic 
arthritis of the right ankle; and (3) a rating in excess of 
20 percent as of February 1, 2004 for service-connected 
osteochondritis dissecans with traumatic arthritis of the 
right ankle; and (4) a TDIU was remanded for compliance with 
the instructions in the joint motion.  The appeal as to the 
remaining issues was dismissed.  The case was thereafter 
returned to the Board.

On April 17, 2006, the Board issued a decision which denied 
entitlement to a compensable rating prior to November 28, 
2000, a rating in excess of 10 percent prior to July 29, 2003 
and in excess of 20 percent from February 1, 2004, for 
osteochondritis dissecans with traumatic arthritis of the 
right ankle and denied entitlement to a TDIU.  The veteran 
thereafter appealed the April 2006 Board decision to the 
Court.  In April 2007, the Secretary of Veterans Affairs, by 
and through the Office of the General Counsel, and the 
appellant, through his attorney, filed a Joint Motion for 
Remand (Joint Motion).  By an Order dated in April 2007, the 
Court granted the Joint Motion and remanded the matter for 
compliance with the instructions in the Joint Motion.  The 
case was thereafter returned to the Board.

The issues of entitlement to a rating in excess of 10 percent 
from November 28, 2000 other than a period of a temporary 
total disability rating under the provisions of 38 C.F.R. 
§ 4.30 from July 29, 2003, through January 31, 2004; and in 
excess of 20 percent from February 1, 2004 for service-
connected osteochondritis dissecans with traumatic arthritis 
of the right ankle; and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An effective date of November 28, 2000 for a 10 percent 
evaluation for a service-connected right ankle disability is 
a final decision.  

2.  The competent and probative evidence of record supports a 
finding that the veteran was in convalescent status following 
July 2003 right ankle surgery until February 28, 2004.


CONCLUSIONS OF LAW

1.  Consideration of a compensable evaluation prior to 
November 28, 2000 is not warranted.  38 U.S.C.A. § 7104; 
38 C.F.R. § 3.400(o) (2007).

2.  Entitlement to an extension of temporary total disability 
for convalescence following right ankle surgery through 
February 28, 2004, is warranted.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, with regard to the issue of entitlement to a temporary 
total rating, the RO sent correspondence in August 2004; a 
rating decision in February 2004; and a statement of the case 
in April 2005.  With regard to the issue of entitlement to an 
increased rating for service-connected right ankle 
disability, the RO sent correspondence in February 2004 and 
July 2004; rating decisions in May 2001 and October 2004; and 
a statement of the case in July 2001.   

These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in a supplemental 
statement of the case in November 2004 and in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


Compensable evaluation prior to November 28, 2000

The issue of entitlement to a compensable evaluation prior to 
November 28, 2000 was remanded from the Court.  

Our review finds that the veteran had been granted 
entitlement to service connection for a right ankle 
disability in a February 1996 rating decision and assigned a 
zero percent evaluation effective from April 9, 1992.  The 
veteran was notified of the decision and did not appeal.  
Thus, the decision became final.  

The veteran's claim for an increased rating was received on 
November 28, 2000.  Therefore, he may be assigned an 
effective date for any increased rating as early as November 
28, 1999, if otherwise established by the evidence.  See 
38 C.F.R. § 3.400(o)(2).  

However, in this case, the RO assigned an effective date of 
November 28, 2000, the date of the veteran's claim, for the 
veteran's 10 percent rating based on a January 2001 VA 
examination report.  The veteran had appealed the effective 
date of the rating and in a February 2005 decision the Board 
reviewed the evidence prior to November 28, 2000 and 
determined that the criteria for a compensable rating for the 
veteran's right ankle disability had not been met.  Thus, the 
Board denied a compensable rating prior to November 28, 2000, 
denied an effective date prior to November 28, 2000 for a 10 
percent rating for the service-connected right ankle 
disability to include based on an assertion of clear and 
unmistakable error in the RO's February 1996 decision.  

As previously noted, the February 2005 Board decision was 
appealed to the Court.  In the Joint Motion for Partial 
Remand the appeal on the issues of an effective date prior to 
November 28, 2000 for a 10 percent rating for the service-
connected right ankle disability to include based on an 
assertion of clear and unmistakable error in the RO's 
February 1996 decision was dismissed.  Thus, it is no longer 
on appeal.  Therefore, as the Board denied an effective date 
prior to November 28, 2000, the effective date of November 
28, 2000 for a 10 percent evaluation for a right ankle 
disability assigned by the RO is final.  Accordingly, 
consideration of a compensable evaluation prior to November 
28, 2000 is precluded by law.  Thus, the claim for a 
compensable evaluation prior to November 28, 2000 must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430, (1994).


Temporary total disability pursuant to 38 C.F.R. § 4.30 

The veteran received a 100 percent temporary total disability 
rating pursuant to 38 C.F.R. § 4.30 for convalescence 
following surgery for his service-connected right ankle for 
the period from July 29, 2003, to January 31, 2004.  He 
contends that he is entitled to extension of benefits under 
38 C.F.R. § 4.30 for a period from February 1, 2004, through 
February 28, 2004 for convalescence due to surgery performed 
in July 2003 on his service connected right ankle disorder.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Total ratings will be assigned if treatment of a 
service-connected disability resulted in surgery 
necessitating at least one month of convalescence.  
Extensions of one, two, or three months may be made.  
Extensions beyond six months may be made in the case of 
incompletely healed wounds, stumps of amputations, 
immobilization of a major joint, or use of a body cast, 
crutches, wheelchair, or the necessity of house confinement.  
38 C.F.R. § 4.30.

Convalescence is the stage of recovery following an attack of 
disease, a surgical operation, or an injury.  Recovery means 
the act of regaining or returning toward a normal or healthy 
state.  Felden v. West, 11 Vet. App 426 (1998).

On July 29, 2003, the veteran underwent diagnostic 
arthroscopy of his right ankle and debridement of scar tissue 
and anterior distal talar osteophyte.  He was discharged from 
the Orthopedic Clinic on November 6, 2003 as Orthopedics had 
no other surgical procedures, rehabilitation or prosthetic 
intervention to offer the veteran except as previously 
recommended.  The physician opined that the veteran should be 
classified as temporarily disabled effective from the date of 
surgery until after completion of rehabilitation therapy.  In 
a November 24, 2003 addendum the physician wrote that the 
veteran was expected to have completed rehabilitation by 
January 28, 2004.  

In an addendum written on January 12, 2004, the VA physician 
stated that rehabilitation therapy could not be started 
during the above mentioned period.  Therefore, the veteran 
was expected to complete rehabilitation therapy on the 
revised date of February 28, 2004.  

The veteran wrote in February 2004 that he was still using 
crutches and a cane.  In an addendum dated February 23, 2004 
the VA physician wrote that the veteran was referred to 
prosthetics for evaluation for an ankle, foot orthosis, 
patella tendon weight bearing type, for right ankle support 
and comfort.  He was unaware that the veteran remained 100 
percent totally disabled as he was discharged from 
Orthopedics on November 6, 2003, with the expectation that he 
would be seeing Prosthetics for further evaluation.  The 
prognosis remained guardedly optimistic that with the use of 
an orthosis, the veteran would be able to resume walking, 
standing and driving.  In this addendum, the VA physician did 
not extend the date by which the veteran was expected to 
complete rehabilitation therapy.  Accordingly, a revised date 
other than February 28, 2004, for termination of a period of 
temporary disability was not provided.  

At a March 23, 2004 VA examination after review of the 
veteran's medical records and examination of the veteran, a 
VA physician opined that an additional period of 
convalescence due to the right ankle was not needed.  At that 
time, the veteran did not meet any of the criteria for a 
convalescent rating after surgery.  He was independently 
ambulatory with the use of a cane.  Since he had been 
discharged from the Orthopedic Clinic in November 2003 and 
did not meet the criteria, the examiner opined that the 
veteran did not need continued convalescent care.  

For the reasons stated above and with consideration of the 
benefit of the doubt, the Board finds that the veteran is 
entitled to a further one month period of total disability 
for convalescence under 38 C.F.R. § 4.30 for the month of 
February 2004 and thus until February 28, 2004.  However, the 
Board also finds that the preponderance of the evidence is 
against an extension of a temporary total disability rating 
for convalescence beyond February 28, 2004, under the 
provisions of 38 C.F.R. § 4.30.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation prior to November 28, 
2000 is denied.

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 through February 28, 2004, but 
not after, is granted.  


REMAND

Further development is needed prior to appellate review.

The veteran seeks entitlement to a rating in excess of 10 
percent from November 28, 2000 other than a period of a 
temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 from July 29, 2003, through February 28, 
2004, as assigned in the above decision; and in excess of 20 
percent thereafter for service-connected osteochondritis 
dissecans with traumatic arthritis of the right ankle; and 
entitlement to a TDIU 

Evidence of record shows that prior to service the veteran 
had a strain of the fibulotalar ligaments of the right foot 
and ankle.  In service he complained of right ankle pain and 
in January 1975 the veteran had surgery for excision of an 
osteochondritic fragment of the lateral dome of the right 
talus.  

In a February 1996 rating decision the RO determined that the 
condition of osteochondritis dissecans of the right talus did 
not have its inception in service nor was it related to the 
right ankle sprain sustained in May 1974 prior to service.  
The RO found that the condition was more a development 
problem that existed prior to military service and 
permanently worsened as a result of service.  Service 
connection was granted for osteochondritis dissecans of the 
right talus with traumatic arthritis evaluated as zero 
percent disabling effective April 9, 1992.  

A claim for an increased evaluation was received on November 
28, 2000.  The veteran has a 10 percent evaluation prior to 
July 29, 2003, a temporary total disability evaluation, and a 
20 percent evaluation after February 28, 2004.  The 20 
percent evaluation is the maximum possible schedular 
evaluation for an ankle disability under Diagnostic Codes 
5271 (limited motion of the ankle), 5272 (ankylosis of the 
subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy).  Diagnostic 
Code 5270 provides for a higher schedular evaluation for 
ankylosis, if shown.  A 30 percent evaluation is warranted 
for ankylosis of the ankle in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  A 40 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.      

The veteran, through his attorney, contends that a VA 
examiner in August 2004 found that the veteran had total loss 
of range of motion with regard to dorsiflexion, and thus a 
rating under DC 5270 is appropriate, because of immobility of 
the joint.  The examination report does state that the 
veteran had dorsiflexion on the right side of 0 to -10 
degrees with 0 to 20 degrees as normal.  This meant that he 
had a contracture that was 10 degrees short of allowing him 
to return to a neutral position of 20 degrees and therefore, 
he had total loss of range-of-motion.  The examination report 
continues, however, and states that the veteran's 
dorsiflexion was 30 degrees.  His plantar flexion was 0 to 20 
degrees with normal as 0 to 40 degrees.  Clarification of 
this report is needed prior to appellate review.  In 
addition, the veteran's attorney contends that a statement 
with regard to unemployability contained in a section of the 
report titled "Associated Limitations" is an opinion by the 
examiner and not a history reported by the veteran.  As the 
claim is being remanded, clarification should be requested 
from the physician who signed the report as to whom this 
statement should be attributed.  In addition, the veteran 
should be afforded an examination to determine the current 
severity of his right ankle disability.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"). 

The veteran also seeks entitlement to a TDIU.  The Board 
finds that this claim is inextricably intertwined with the 
claim for an increased rating and thus should be remanded 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
addition, however, the Board finds that an additional 
examination addressing the impact of the veteran's service-
connected disabilities on his ability to secure or follow a 
substantially gainful occupation is necessary.  See Friscia 
v. Brown, 7 Vet. App. 294 (1995) (holding that VA has a duty 
to supplement the record by obtaining an examination that 
includes an opinion as to the effect of the veteran's 
service-connected disabilities on his ability to secure or 
follow a substantially gainful occupation).

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the VA 
physician who conducted the August 2004 VA 
examination of the veteran's service-
connected right ankle disability as to (1) 
whether the statement in the report that 
the veteran had "total loss of range of 
motion" refers only to dorsiflexion and 
if so, to reconcile a further statement 
that the veteran had 30 degrees of 
dorsiflexion; and (2) does the statement 
"total loss of range of motion" indicate 
that ankylosis of the veteran's right 
ankle was shown at that time.  

In addition, the August 2004 examiner 
should clarify whether a statement that 
the veteran was "unemployed secondary to 
unemployability because of ankle pain and 
chronic pain management and medication" 
contained in a section of the report 
titled "Associated Limitations" is a 
history reported by the veteran or an 
opinion or finding by the examiner.  If 
the latter, please reconcile this 
statement with the opinion that due to the 
right ankle disability with the chronic 
pain rendered the veteran unemployable 
from his driving activities. 

2.  Schedule the veteran for a VA 
orthopedic examination by an appropriate 
specialist to determine the current 
severity of his service-connected right 
ankle disorder.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination and this review should be 
noted in the examination report.  The 
examiner should include a finding as to 
whether ankylosis of the right ankle due 
to his service-connected right ankle 
disability is currently shown.  

The examiner should also evaluate the 
impact of the veteran's service-connected 
disabilities on his employability.  This 
should include a discussion of the impact 
on employability by the amount of 
medication which would be prescribed only 
for treatment of the veteran's service-
connected right ankle disability.  The 
examiner should also opine as to whether 
it is as likely as not (50 percent or 
greater probability) that the veteran's 
service-connected disabilities, his right 
ankle disability, and post operative scar 
of the right ankle, without consideration 
of his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  

3.  After completion of the above, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


